Atkinson, J.
1. “Courts of equity shall have authority to appoint receivers to take possession of and protect trust or joint property and funds, whenever the danger of destruction and loss shall require such interference.” Civil Code (1910), § 5476.
2. “The power of appointing receivers and ordering injunctions should be prudently and cautiously exercised, and except in clear and urgent cases should not be resorted to.” Civil Code (1910), § 5477.
3. Under the pleadings and evidence in this case the judge did not err in refusing the appointment of a receiver.

Judgment affin-med.


All the Justices concur.